NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

ALPHACARD SYSTEMS LLC, et al.,

Plaintiffs, Civil Action No. 19-201 10 (MAS) (TJB)

v- MEMORANDUM OPINION
FERY LLC, etal.,

Defendants.

 

 

SHIPP, District Judge

This matter comes before the Court upon Plaintiffs-Counter Defendants AlphaCard
Systems LLC, DiscountID.com LLC, and ID Card Group, LLC’s (collectively, “Plaintiffs”)
Motion to Dismiss Defendant-Counter Plaintiff Fery LLC’s (“‘Fery”) counterclaims. (ECF No. 39.)
Fery opposed (ECF No. 4!), and Plaintiffs replied (ECF No. 45). The Court has carefully
considered the parties” submissions and decides the matter without oral argument pursuant to Local
Civil Rule 78.1. For the reasons set forth herein, Plaintiffs’ Motion is granted in part and denied
in part.

I. BACKGROUND '
Plaintiffs and Fery sell identification card products and related supplies (“ID Products”) on

Amazon Marketplace. AlphaCard Sys. LLC, 2020 WL 4736072, at *1. Plaintiffs allege that Fery

 

' The parties are familiar with the factual and procedural history of this matter and therefore the
Court recites only those facts necessary to resolve the instant motion. See AlphaCard Sys. LLC v.
Fery LLC, No. 19-20110, 2020 WL 4736072 (D.N.J. Aug. 14, 2020).
has placed fake, positive reviews for its own products on Amazon’s Marketplace. /d. Based on
those allegations, Plaintiffs filed a two-count action against Fery in November 2019 asserting
claims for (1) false advertising under the Lanham Act, 15 U.S.C. § 1125(a) and (2) tortious
interference with prospective business advantage under New Jersey law. /d. In an earlier opinion,
the Court denied Fery’s motion to dismiss both counts. /d. at *5.

Thereafter, in September 2020, Fery filed an Answer and Counterclaims against Plaintiffs.
(Answer & Countercls., ECF No. 33.) In those pleadings, Fery alleges that Plaintiffs and their
nonparty corporate affiliates—the Barcodes Enterprise’—are seeking to monopolize the “ID
Products market.” (Countercls. J] 16, 25.) Fery asserts, on information and belief, that the
Barcodes Enterprise “controls in excess of seventy (70%)” of the “market for direct ontine sales
of ID printers and related security control equipment and supplies to commercial and government
customers i[n] the geographic market of the United States[.]” (/d. 7 17.) Fery alleges that, despite
acting as a single enterprise, Plaintiffs “us[e] their own free-standing websites that they deceptively
present to customers as numerous unrelated businesses[.]” (/d. 9€ 15, 20.) Fery also alleges that
Plaintiffs “have historically charged prices above competitive levels for their products.” (/d. J 18.)

According to Fery, Plaintiffs and the Barcodes Enterprise are seeking to “curtail all sales
of ID products on Amazon Marketplace” to maintain monopoly power. (/d. §§ 24, 30.) In that
regard, Fery appears to allege that Plaintiffs are seeking to limit competition in general and
competition with Fery in particular. As to competition in general, Fery asserts that Plaintiffs are
“covertly urging Amazon customers”—in breach of their contract with Amazon—*“to divert their

purchases from the Amazon Marketplace to the various Barcodes Enterprise’s websites on

 

* Referring to them collectively as the Barcodes Enterprise, Fery indicates that Plaintiffs and four
other nonparty entities are subsidiaries of nonparty Barcodes, which in turn is controlled by
nonparty Odyssey Investment Partners, LLC. (Countercls. #€ 1-9, 15.)

2
Google.” (/d.) As to Fery in particular, Fery asserts that Plaintiffs made “disparaging allegations
to manufacturers that Fery’s sales on the Amazon Marketplace were illegal[]” and brought the
“present frivolous allegations against Fery in this Court.” (/d. f€ 26, 28.) With respect to the
disparagement allegations, “Fery alleges, on information and belief, that at least one manufacturer,
refused to make sales to Fery, after having previously done so, because the Barcodes Enterprise
induced it to refrain from such dealing.” Cd. { 27.)

Based on these allegations, Fery asserts four counterclaims against Plaintiffs: three antitrust
claims under Section 2 of the Sherman Act for attempted monopolization, monopolization, and
conspiracy to monopolize; and one claim for tortious interference with existing business relations.
(id. Jf 31-67.) On October 16, 2020, Plaintiffs moved to dismiss the counterclaims for failure to
State a claim.

Il. LEGAL STANDARD

A district court conducts a three-part analysis when considering a motion to dismiss for
failure to state a claim pursuant to Rule 12(b)(6). Malleus v. George, 641 F.3d 560, 563 (3d Cir.
2011}. “First, the court must *tak[e] note of the elements a plaintiff must plead to state a claim."”
fd. (alteration in original) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)). Second, the court
must accept as true all of the plaintiff's well-pleaded factual allegations and construe the complaint
in the light most favorable to the plaintiff. Fowler v, UPMC Shadyside, 578 F.3d 203, 210 (3d Cir.
2009) (citing fgbal, 556 U.S. at 678). The court, however, may ignore legal conclusions or
factually unsupported accusations that merely state “the-defendant-unlawfully-harmed-me.”
Igbal, 556 U.S. at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Finally, the
court must determine whether “the facts alleged in the complaint are sufficient to show that the

plaintiff has a ‘plausible claim for relief.’” Fowler, 578 F.3d at 211 (quoting /gbal, 556 U.S. at
679). A facially plausible claim “allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” /d. at 210 (quoting /gba/, 556 U.S. at 678). Ona
12(b)(6) motion, the “defendant bears the burden of showing that no claim has been presented.”
Hedges v. United States, 404 F.3d 744, 750 (3d Cir. 2005) (citation omitted).

Ill. DISCUSSION

A. Antitrust Claims

Plaintiffs raise multiple challenges to Fery’s antitrust claims, but the Court need only
address one of those arguments at this time: whether Fery adequately pled antitrust injury.
Specifically, Plaintiffs argue that Fery’s antitrust claims should be dismissed because Fery failed
to allege an injury that impacted the overall competitive market. (Pls.” Moving Br. 7-10, ECF No.
39-1.) The Court agrees.

“Competition is at the heart of the antitrust laws[.]” Phila. Taxi Ass'n, Inc. v. Uber Techs.,
Inc., 886 F.3d 332, 338 (3d Cir. 2018). “Antitrust laws are only aimed at curtailing anticompetitive
conduct, ‘or a competition-reducing aspect or effect of the defendant's behavior.” Pfizer Inc. v.
Johnson & Johnson, 333 F. Supp. 3d 494, 501 (E.D. Pa. 2018) (quoting Phila. Taxi Ass'n, 886
F.3d at 338). Stated differently, “the underlying principle of our antitrust laws is to protect
competition, not competitors.” /d. (citing Phila. Taxi Ass'n, 886 F.3d at 338).

“The law therefore establishes antitrust injury as a common pleading requirement for
antitrust plaintiffs.” Jd. (citing in part Brunswick Corp. v. Peublo Bowl-O-Mat, Inc., 429 U.S. 477,
489 (1977)). An antitrust injury is an “injury of the type the antitrust laws were intended to prevent
and that flow from that which makes defendants’ acts unlawful.” Brunswick, 429 U.S. at 489.
“Under this requirement, [a party] “must allege harm to competition, not just harm to its own

business’ to adequately plead antitrust injury.” Pfizer, 333 F. Supp. 3d at 502 (citations omitted).
“This standard, on a motion to dismiss, requires an antitrust plaintiff to allege facts capable of
supporting a finding or inference that the purported anticompetitive conduct produced increased
prices, reduced output, or otherwise affected the quantity or quality of the product.” /d. (citations
omitted).

Here, Fery fails to adequately plead antitrust injury because it only alleges injury to itself,
not to competition in the relevant market. According to the counterclaims, Fery was injured by
Plaintiffs’ alleged anti-competitive conduct because Fery lost at least one supplier due to Plaintiffs’
“disparaging allegations” and because Fery has been forced to defend against Plaintiffs’ “baseless
litigation.” (Countercls. ]{] 26-29.) The counterclaims fail, however, to address how Plaintiffs’
alleged anti-competitive conduct negatively impacted the overall competitive market by, for
example, increasing prices, reducing output, or otherwise affecting the quantity or quality of the
products offered for sale to the market. Pfizer, 333. F. Supp. 3d at 502. Indeed, in each of its three
antitrust claims, Fery only asserts that “Fery Aas sustained the type of injury that the antitrust laws
were intended to prevent and that which flows from the anticompetitive and exclusionary
characteristics that makes [Plaintiffs] and the Barcodes Enterprise’s conduct unlawful.”
(Countercls, J§ 37, 48, 56 (emphasis added).) In short, Fery’s counterclaims fail to adequately
allege that Plaintiffs’ alleged conduct had an anti-competitive impact in the “ID Products market.”

Fery’s opposition brief highlights its failure to properly plead injury to the overall
competitive market. There, Fery recounts some of Plaintiffs” alleged anti-competitive conduct but
nevertheless fails to adequately address how that conduct had a wider impact on the competitive
market. (See Fery Opp’n Br. 8-9, ECF No. 41.) Moreover, for the first time—without citation to
its counterclaims—Fery vaguely alleges that Plaintiffs’ “conduct allegedly affected prices

generally[.]” (/d. at 8.) It is axiomatic, however, that pleadings “may not be amended by the briefs
in opposition to a motion to dismiss.” Pa. ex rel. Zimmerman v. PepsiCo, Inc., 836 F.2d 173, 181
(3d Cir. 1988) (citation omitted). Nor can Fery’s assertion that Plaintiffs “have historically charged
prices above competitive levels for their products” support an inference that such a pricing scheme
damaged competition. (See Countercls. 18.) “[A] competitor cannot suffer antitrust injury from
its rival’s charging higher prices” because “competitors have only to gain from their rivals’ higher
pricing schemes.” The Treasurer, Inc. vy. Phila. Nat’! Bank, 682 F. Supp. 269, 272 n.2 (D.N.J.
1988) (citing Matsushita Elec, Indus. Co. v. Zenith Radio Corp., 475 U.S. 574 (1986)).

Moreover, Fery’s conclusory assertion that Plaintiffs have “exclud[ed] market entrants” is
insufficient to state an antitrust injury. (Fery Opp’n Br. 8 (citing Countercls. J 30).} It is well
established that the Court may ignore legal conclusions or factually unsupported accusations that
merely state “the-defendant-unlawfully-harmed-me.” /gba/, 556 U.S. at 678. In its pleadings, Fery
provides no factual allegations to support its claim that Plaintiffs excluded market entrants. In
fact, Fery’s own description of the Amazon Marketplace suggests that no market entrants have
been excluded from the purported relevant market. (See, e.g., Countercls. 7 23 ("Selling through
the Amazon Marketplace is a uniquely efficient distribution channel for new entrants into any
market, including the ID products market, and is the best means for market entrants who do not
have established, free-standing websites able to compete with the Barcodes Enterprise in the sale
of those products.”).)

On these facts, the Court finds that Fery failed to adequately plead an antitrust injury and,

accordingly, grants Plaintiffs’ Motion to Dismiss Fery’s antitrust claims—counterclaims one

 

3 Similarly, Fery’s conclusory allegation regarding the diversion of customers from Amazon to
Plaintiffs’ own websites is also insufficient to state an antitrust injury. (Countercls. | 24.) And
although the Court only addresses antitrust injury, the Court notes that Fery fails to adequately
explain or provide any support—even in its opposition brief—for its proposition that those actions
constitute actionable anti-competitive conduct. (See Fery Opp'n Br. 12-20.)
through three. See Phila. Taxi Ass'n, 886 F.3d at 344 (affirming motion to dismiss where appellants
“fail[ed] to aver an antitrust injury, such as a negative impact on consumers or to competition in
general, let alone any link between this impact and the harms [a]ppellants have suffered.”’).

B. Tortious Interference with Existing Business Relations

Plaintiffs also seek to dismiss Fery’s tortious inference claim. A claim of tortious
interference with a contract requires a plaintiff to allege: “(1) actual interference with a contract;
(2) that the interference was inflicted intentionally by a defendant who is not a party to the contract;
(3) that the interference was without justification; and (4) that the interference caused damage.”
Tipton v. U-Go, Inc., No. A-1543-12T3, 2014 WL 4231363, at *5 (N.J. Super. Ct. App. Div. Aug.
28, 2014).

First, Plaintiffs argue that Fery has failed to allege it had a protected interest with which
Plaintiffs tortiously interfered. (Pls.. Moving Br. 26-27.) “A complaint based on tortious
interference must allege facts that show some protectable right—a prospective economic or
contractual relationship.” Printing Mart-Morristown vy. Sharp Elecs. Corp., 563 A.2d 31, 37 (N.J.
1989); see also Lamorte Burns & Co., Inc, v. Walters, 770 A.2d 1158, 1170 (N.J. 2001) (“Not only
does the law protect a party’s interest in a contract already made, but it also protects a party’s
interest in reasonable expectations of economic advantage.”). Here, the Court finds that Fery has
sufficiently pled facts that would, if true, establish tortious interference with an existing contractual
relationship. Fery alleges that Plaintiffs made “disparaging allegations to manufacturers that Fery’s
sales on the Amazon Marketplace were illegal[.J” (Countercls. § 26.) According to the
counterclaims, “at least one manufacturer[] refused to make sales to Fery, after having previously

done so, because the Barcodes Enterprise induced it to refrain from such dealing.” (/d. | 27.) The

Court finds that these pleadings sufficiently demonstrate allegations of interference with Fery’s
existing contractual relations. See Nostrame v. Santiago, 61 A.3d 893, 902 (N.J. 2013) (holding
“{t]here can be no doubt that inducing another to end a contractual relationship through acts that
amount to fraud or defamation would be wrongful” and that “deceit and misrepresentation can
constitute wrongful means”).

Second, Plaintiffs argue that Fery fails to adequately plead malice. (Pls.” Moving Br. 27.)
According to Plaintiffs, Fery “cannot show that Plaintiffs’ alleged comment was without
justification or excuse.” (/d. at 28.) To determine malicious interference, “the relevant inquiry is
whether the conduct was sanctioned by the ‘rules of the game,’ [and] where a plaintiff's loss of
business is merely the incident of healthy competition, there is no compensable tort injury.”
Lamorte Burns & Co., 770 A.2d at 1170. As noted above, Fery alleges that Plaintiffs made
“disparaging allegations to manufacturers” about the legality of Fery’s sales on the Amazon
Marketplace and that, as a result, Fery lost at least one supplier. (Countercls. {] 26-27.) Accepting
those allegations as true, the Court cannot find that such conduct was sanctioned by the rules of
the game. Moreover, Plaintiffs’ reliance on third-party analyses at the pleading stage is misplaced;
whether Fery placed fake, positive reviews for its own products remains a question of fact. The
Court, therefore, finds that Fery sufficiently alleged malice.

Finally, Plaintiffs argue that Fery fails to properly plead that it suffered any economic
damage. (Pls.” Moving Br. at 28-29.) The Court disagrees. Fery alleges that Plaintiffs “harmed
Fery both by reducing the number and variety of products it could offer its customers and by
disparaging customers from dealing with Fery,” and as “a result of those actions, Fery has been
caused great economic harm.” (Countercls. {© 64-65.) Moreover, the Court finds it prudent to

“await the development of [the] record” before dismissing a tortious interference claim for failing
to allege damages. Printing Mart, 563 A.2d at 47. The Court, accordingly, denies Plaintiffs’
Motion to Dismiss Fery’s tortious interference claim.
Iv. CONCLUSION

For the reasons set forth above, Plaintiffs’ Motion to Dismiss is granted in part and denied

in part. The Court will enter an Order consistent with this Memorandum Opinion.

/s' Michael A. Shipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

9
